557 Pa. 496 (1999)
734 A.2d 1275
COMMONWEALTH of Pennsylvania, Appellee,
v.
Mark K. HOAK, Appellant.
Supreme Court of Pennsylvania.
Submitted February 24, 1999.
Decided August 19, 1999.
Veronica Anzalone Smith, Grove City, for Mark K. Hoak.
James P. Epstein, Mercer, for Com. of Pennsylvania.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO and NEWMAN, JJ.

ORDER
PER CURIAM:
AND NOW, this 19th day of August, 1999, the Court being evenly divided, the Order of the Superior Court is affirmed.
Justices CAPPY, CASTILLE and NEWMAN would affirm.
Chief Justice FLAHERTY and Justices ZAPPALA and NIGRO would reverse.
Justice SAYLOR did not participate in the consideration or decision of this case.